Exhibit 10.1

WAIVER, CONSENT AND VOTING AGREEMENT

THIS WAIVER, CONSENT AND VOTING AGREEMENT (the “Agreement”) is made and entered
into on this 5th day of January, 2009 by and between Barron Partners LP, a
Delaware limited partnership (“Barron”), and Banks.com, Inc., a Florida
corporation (the “Company”).

RECITALS

WHEREAS, on September 26, 2005, Barron entered into a Stock Purchase Agreement
with the Company (the “Stock Purchase Agreement”) pursuant to which Barron
purchased from the Company 250,000,000 shares (the “Shares”) of the Company’s
common stock, par value $0.001 per share (“Common Stock”);

WHEREAS, Section 6.12 of the Stock Purchase Agreement provides that, so long as
Barron holds at least 20% of the shares of the Company’s common stock purchased
pursuant to the Stock Purchase Agreement, Barron will have the right to
participate in any offer and sale by the Company of shares of Preferred Stock or
debt that is convertible into shares of Common Stock or any capital stock that
is otherwise senior or superior to the Common Stock (“Subsequent Financing”) on
a pro rata basis at one hundred percent (100%) of the offering price in
connection with such Subsequent Financing;

WHEREAS, the Company intends to sell to Daniel O’Donnell, the Company’s
President and Chief Executive Officer, and certain of his affiliates, shares of
a new series of preferred stock of the Company to be designated as the Company’s
“Series C Preferred Stock,” par value $.001 per share (the “Series C Preferred
Stock”);

WHEREAS, Barron has agreed to expressly consent to the offer and sale by the
Company of the Series C Preferred Stock to Mr. O’Donnell and certain of his
affiliates and to waive its right under Section 6.12 of the Stock Purchase
Agreement to participate in the offer and sale by the Company of the Series C
Preferred Stock; and

WHEREAS, in order to facilitate the designation and issuance of the Series C
Preferred Stock to Mr. O’Donnell and certain of his affiliates as described
herein, Barron has also agreed to vote all of the Shares as well as any other
shares of capital stock of the Company which Barron has acquired or may acquire
on or after the date of this Agreement (the “Voting Shares”) in favor of:
(a) the adoption and approval of Articles of Amendment to the Company’s Amended
and Restated Articles of Incorporation setting forth the rights and preferences
of the Series C Preferred Stock and (b) the approval of the issuance of the
shares of Series C Preferred Stock, and to grant a proxy with respect to the
Voting Shares in favor of the Company’s Board of Directors.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

1. Incorporation of Recitals. The foregoing recitals are incorporated herein by
reference as if fully set forth herein; provided that the capitalized term
“Shares” shall refer to the



--------------------------------------------------------------------------------

250,000,000 shares of the Company’s Common Stock purchased by Barron pursuant to
the Stock Purchase Agreement adjusted for any sale of such shares, stock
dividend, stock split, stock combination or other similar transaction prior to
the date hereof.

2. Consent and Waiver. Barron hereby consents to the offer and sale by the
Company to Mr. O’Donnell and certain of his affiliates of Series C Preferred
Stock having terms and conditions not materially different from those set forth
in Exhibit A, except as required by the rules and regulations of the NYSE
Alternext U.S., f/k/a the American Stock Exchange and waives its right under
Section 6.12 of the Stock Purchase Agreement to participate in such offer and
sale by the Company of the Series C Preferred Stock. In addition, Barron hereby
expressly waives any right it may have to claim that the offer and sale of such
Series C Preferred Stock by the Company is a violation, or constitutes a breach,
of any of the terms of the Stock Purchase Agreement.

3. Agreement to Vote Shares. Commencing with the execution and delivery of this
Agreement, at every meeting of the shareholders of the Company called with
respect to any of the following, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the shareholders
of the Company with respect to any of the following, Barron shall vote the
Voting Shares in favor of: (a) the adoption and approval of Articles of
Amendment to the Amended and Restated Articles of Incorporation of the Company
setting forth the rights and preferences of the Series C Preferred Stock, which
terms and conditions shall not be materially different from those set forth in
Exhibit A, except as required by the rules and regulations of the NYSE Alternext
U.S., f/k/a the American Stock Exchange and (b) the approval of the issuance of
the shares of such Series C Preferred Stock.

4. Irrevocable Proxy. Concurrently with the execution of this Agreement, Barron
agrees to deliver to the Board of Directors of the Company (the “Board”) a proxy
in the form attached hereto as Exhibit B (the “Proxy”), which shall be
irrevocable to the extent provided in Section 607.0722 of the Florida Business
Corporation Act, with respect to the shares referred to therein.

5. Termination of Barron’s Obligations. Barron’s obligations pursuant to
Sections 3 and 4 of this Agreement shall terminate upon the date of issuance of
the Series C Preferred Stock to Mr. O’Donnell and certain of his affiliates (the
“Termination Date”).

6. Restriction on Transfer of Voting Rights. During the period beginning on the
date of execution of this Agreement and ending on the Termination Date, Barron
shall not, directly or indirectly (a) cause or permit any Transfer of any of the
Voting Shares, (b) cause or permit any deposit of the Voting Shares into a
voting trust; or (c) grant any proxy (other than the Proxy granted herein) or
enter into any voting agreement or similar agreement with respect to any of the
Voting Shares.

7. Consideration. In consideration of the waivers, consents and agreements
described herein, the Company agrees as follows:

(a) If, at June 30, 2009, the Company does not have a Consolidated EBITDA (as
defined below) that is equal to or greater than $3,000,000, the Company will
promptly

 

2



--------------------------------------------------------------------------------

pay, in cash, to Barron $0.015 per share for each share of Common Stock owned by
Barron on June 30, 2009.

8. Definitions. For purposes of this Agreement, the following terms shall be
defined as follows:

i. “Capital Stock” means (1) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (2) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

ii. “Consolidated EBITDA” means, for the Reference Period, the aggregate of
(1) Consolidated Net Income for such period, plus (2) the sum of (A) interest
expense, (B) federal, state, local, foreign and other income taxes, and
(C) depreciation and amortization of intangible assets, (D) extraordinary losses
and charges, (E) the amount of any non-cash write-down of goodwill and (F) Any
equity compensation expense, minus (3) the sum of (A) extraordinary gains or
income and (B) noncash credits increasing income for such period, all to the
extent taken into account in the calculation of Consolidated Net Income for such
period.

iii. “Consolidated Net Income” means, for the Reference Period, net income (or
loss) for the Company and its Subsidiaries for the Reference Period, determined
on a consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(1) the net income of any other Person that is not a Subsidiary of the Company
(or is accounted for by the Company by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to the Company or any Subsidiary of the Company during such period,
(2) the net income (or loss) of any other Person acquired by, or merged with,
the Company or any of its Subsidiaries for any period prior to the date of such
acquisition, and (3) the net income of any Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such net income is not at the time permitted by operation of
the terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument or Requirement of Law
applicable to such Subsidiary.

iv. “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time.

 

3



--------------------------------------------------------------------------------

v. “Governmental Authority” means the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

vi. “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

vii. “Reference Period” with respect to any date of determination, means the
period beginning on January 1, 2009 and ending on June 30, 2009.

viii. “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement.

ix. “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of the Company.

x. a Person shall be deemed to have a effected a “Transfer” of a security if
such Person directly or indirectly: (i) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security to any Person other than the Board; (ii) enters into an
agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of such security or any interest therein to any Person other than the Board; or
(iii) reduces such Person’s beneficial ownership of, interest in or risk
relating to such security.

9. Further Assurances. From time to time and without additional consideration,
Barron shall (at Barron’s sole expense) execute and deliver, or cause to be
executed and delivered, such additional transfers, assignments, endorsements,
proxies, consents and other instruments, and

 

4



--------------------------------------------------------------------------------

take such further actions, as the Company may reasonably request for the purpose
of carrying out and furthering the intent of this Agreement.

10. Assignment; Binding Effect. Except as provided herein, neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by Barron, and any attempted or purported assignment or delegation of
any of such interests or obligations shall be void. Subject to the preceding
sentence, this Agreement shall be binding upon Barron and its heirs, estate,
executors and personal representatives, its successors and assigns, and upon any
person to whom the Voting Shares are transferred, and shall inure to the benefit
of the Company.

11. Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement or the Proxy were not
performed in accordance with their specific terms or were otherwise breached.
Barron agrees that, in the event of any breach or threatened breach by Barron of
any covenant or obligation contained in this Agreement or in the Proxy, the
Company shall be entitled (in addition to any other remedy that may be available
to it, including monetary damages) to seek and obtain (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation, and (b) an injunction restraining such breach or threatened
breach. Barron further agrees that the Company shall not be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 11, and Barron
irrevocably waives any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

12. Entire Agreement. This Agreement, the Proxy and any other documents
delivered by the parties in connection herewith constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings between the parties with
respect thereto. No addition to or modification of any provision of this
Agreement shall be binding upon either party unless made in writing and signed
by both parties.

13. Waiver of Jury Trial. BARRON AND THE COMPANY EACH IRREVOCABLY WAIVE THE
RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL PROCEEDING RELATING TO THIS
AGREEMENT OR THE PROXY OR THE ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT OR
THE PROXY.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Florida.

15. Severability. If any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative, this Agreement shall be
construed with the invalid or inoperative provision deleted and the rights and
obligations of the parties shall be construed and enforced accordingly.

16. Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one instrument.

 

5



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK. SIGNATURE PAGE TO
FOLLOW.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement effective
as of the first date written above.

 

BARRON PARTNERS LP By:  

/s/ Andrew Worden

  Andrew Worden   Principal   Barron Capital Advisors, LLC,   General Partner to
Barron Partners LP   Barron Partners LP   730 Fifth Avenue, 9th Floor   New York
NY 10019 BANKS.COM, INC. By:  

/s/ Daniel O’Donnell

Name:   Daniel O’Donnell Title:   President & CEO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

TERMS OF SERIES C PREFERRED STOCK

Set forth below is a summary of the principle terms of a new series of preferred
stock of Banks.com, Inc., a Florida corporation (the “Company”) to be designated
as “Series C Preferred Stock,” par value $.001 per share.

 

Offering Terms   

Security:

   A new series of preferred stock of the Company (“Preferred Stock”) to be
designated as the Company’s “Series C Preferred Stock”, par value $.001 per
share (the “Series C Preferred”). The rights and preferences of the Series C
Preferred will be set forth in Amended and Restated Articles of Incorporation to
be adopted and filed by the Company with the Florida Secretary of State (the
“Articles”).

Purchase Price:

   The purchase price for each share of Series C Preferred shall be equal to the
average closing price for the 30 days prior to the closing of the investment in
the Series C Preferred as reported on the NYSE Alternext U.S., f/k/a the
American Stock Exchange, which shall not be less than the last reported closing
price immediately preceding the closing (the “Original Purchase Price”). Amended
and Restated Articles of Incorporation Dividends:    The Series C Preferred will
carry an annual 10% cumulative dividend, compounded annually, payable upon a
liquidation or redemption. For any other dividends or distributions, the Series
C Preferred will participate with the Company’s common stock, par value $.001
per share (the “Common Stock”).

 

8



--------------------------------------------------------------------------------

Liquidation Preference:   

In the event of any liquidation, dissolution or winding up of the Company, the
proceeds shall be paid as follows:

 

First pay the Original Purchase Price plus accrued dividends on each share of
Series C Preferred. Thereafter, the Series C Preferred participates with the
Common Stock on an as-converted basis.

 

A merger or consolidation (other than one in which stockholders of the Company
own a majority by voting power of the outstanding shares of the surviving or
acquiring corporation) and a sale, lease, transfer or other disposition of all
or substantially all of the assets of the Company will be treated as a
liquidation event (a “Deemed Liquidation Event”), thereby triggering payment of
the liquidation preference described above.

Voting Rights:    Each share of the Series C Preferred shall be entitled to one
vote per share and shall vote together with the Common Stock, and not as a
separate class, except (i) the Series C Preferred as a class shall be entitled
to elect one (1) (the “Series C Director”) member of the Board, assuming the
Board of Directors will be no greater than five (5) in number, (ii) as provided
under “Protective Provisions” below or (iii) as required by law. The Articles
will provide that the number of authorized shares of Common Stock may be
increased or decreased with the approval of a majority of the Preferred and
Common Stock, voting together as a single class, and without a separate class
vote by the Common Stock. Protective Provisions:   

So long as any shares of Series C Preferred are outstanding, the Company will
not, without the written consent of the holders of at least 75% of the Company’s
outstanding Series C Preferred, either directly or indirectly (by amendment,
merger, consolidation, or otherwise):

 

(i) create or authorize the creation of or issue any other security convertible
into or exercisable for any equity security, having rights, preferences or
privileges senior to or on parity with the Series C Preferred, or increase the
authorized number of shares of Series C Preferred, (ii) increase or decrease the
size of the Board of Directors, except to set the number of members of the Board
of Directors at five (5), or (iii) create or authorize the creation of any debt
security or incur or guarantee any indebtedness that is not outstanding on the
closing of the investment in the Series C Preferred (other than trade payables
incurred in the ordinary course of business).

Optional Conversion:    The Series C Preferred will convert 3:1 to Common Stock
at any time at option of holder, subject to adjustments for any stock

 

9



--------------------------------------------------------------------------------

   dividends, splits, combinations and similar events. Other Matters Right to
Participate Pro Rata in Future Rounds:    Holders will have a pro rata right,
based on their percentage equity ownership in the Company (assuming the
conversion of all outstanding Preferred Stock into Common Stock and the exercise
of all options outstanding under the Company’s stock plans), to participate in
subsequent issuances of equity securities of the Company. Board of Directors:   
At the closing of the issuance of the Series C Preferred, the Board shall
consist of five members, which shall include one Series C Director.
Transferability:    The Series C Preferred shall not be transferable without the
Company’s consent or an opinion of the Company’s counsel that such transfer is
otherwise exempt from registration under the federal securities laws.

 

10



--------------------------------------------------------------------------------

EXHIBIT B

IRREVOCABLE PROXY

The undersigned shareholder (“Barron”) of Banks.com, Inc., a Florida corporation
(the “Company”), hereby irrevocably (to the full extent permitted by
Section 607.0722 of the Florida Business Corporation Act) appoints Daniel M.
O’Donnell, as the sole and exclusive attorney and proxy of the undersigned, with
full power of substitution and resubstitution, to vote and exercise all voting
and related rights expressly provided herein (to the full extent that the
undersigned is entitled to do so) with respect to (i) the outstanding shares of
capital stock of the Company owned of record by Barron as of the date of this
proxy, which shares are specified on the final page of this proxy, and (ii) any
and all other shares of capital stock of the Company which Barron may acquire on
or after the date hereof. (The shares of the capital stock of the Company
referred to in clauses “(i)” and “(ii)” of the immediately preceding sentence
are collectively referred to as the “Voting Shares.”) Upon the undersigned’s
execution of this Proxy, any and all prior proxies given by the undersigned with
respect to any Voting Shares are hereby revoked and the undersigned agrees not
to grant any subsequent proxies with respect to the Voting Shares at any time
prior to the Termination Date. Except as otherwise provided herein, capitalized
terms that are used but not otherwise defined herein shall have the meaning
ascribed to such terms pursuant to that certain Waiver, Consent and Voting
Agreement (the “Agreement”), dated as of January 5, 2009, by and between Barron
and the Company.

This Proxy is coupled with an interest, revokes all prior proxies granted by
Barron and is irrevocable (to the extent permitted by Section 607.0722 of the
Florida Business Corporation Act) at any time prior to the Termination Date.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Termination Date, to
act as the undersigned’s attorney and proxy to vote the Voting Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Voting Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 607.0704 of the Florida Business
Corporation Act), at every annual, special or adjourned meeting of the
shareholders of the Company and in every written consent in lieu of such meeting
in favor of: (a) the adoption and approval of Articles of Amendment to the
Amended and Restated Articles of Incorporation of the Company setting forth the
rights and preferences of the Series C Preferred Stock, which terms and
conditions shall not be materially different from those set forth in Exhibit A
to the Waiver, Consent and Voting Agreement of even date herewith, except as
required by the rules and regulations of the NYSE Alternext U.S., f/k/a the
American Stock Exchange and (b) the approval of the issuance of the shares of
such Series C Preferred Stock.

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Barron (including any transferee of
any of the Voting Shares).

If any provision of this proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof shall, with respect to such circumstances and
in such jurisdiction, be deemed amended to

 

11



--------------------------------------------------------------------------------

conform to applicable laws so as to be valid and enforceable to the fullest
possible extent, (b) the invalidity or unenforceability of such provision or
part thereof under such circumstances and in such jurisdiction shall not affect
the validity or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction, and (c) the invalidity or
unenforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this proxy. Each provision of this
proxy is separable from every other provision of this proxy, and each part of
each provision of this proxy is separable from every other part of such
provision.

Dated:                         

 

BARRON PARTNERS LP By:  

 

Name:  

 

Title:  

 

Number of shares of common stock of the Company owned of record as of the date
of this proxy:

 

 

12